      Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 1 of 30



JGKUNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
VIBES INTERNATIONAL INC., SAL,

                      Plaintiff,                18-cv-11449 (JGK)

          - against -                           MEMORANDUM OPINION &
                                                ORDER
ICONIX BRAND GROUP, INC., et al.,

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The plaintiff, Vibes International Inc., SAL (“Vibes”),

brings this diversity action against the defendants, Iconix

Brand Group, Inc. (“Iconix”) and IP Holdings Unlimited, LLC (“IP

Holdings”), alleging various New York State law contract and

tort causes of action based on allegations that the defendants

made various misleading statements regarding their mutual

business relationship while interfering with Vibes’s

relationships with third-party customers. The defendants now

move to dismiss the Second Amended Complaint (“SAC”) pursuant to

Federal Rule of Civil Procedure 12(b)(6) for failure to state a

claim. For the reasons that follow, the motion is granted in

part and denied in part.

                                   I.

     In deciding a motion to dismiss pursuant to Rule 12(b)(6),

the allegations in the complaint are accepted as true, and all

reasonable inferences must be drawn in the plaintiff’s favor.

                                    1
      Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 2 of 30



See McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d

Cir. 2007). The Court’s function on a motion to dismiss is “not

to weigh the evidence that might be presented at trial but

merely to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

1985). The Court should not dismiss the complaint if the

plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

     While the Court should construe the factual allegations in

the light most favorable to the plaintiff, “the tenet that a

court must accept as true all of the allegations contained in

the complaint is inapplicable to legal conclusions.” ¶When

presented with a motion to dismiss pursuant to Rule 12(b)(6),

the Court may consider documents that are referenced in the

complaint, documents that the plaintiff relied on in bringing

suit and that are either in the plaintiff’s possession or that

the plaintiff knew of when bringing suit, or matters of which

judicial notice may be taken. See Chambers v. Time Warner, Inc.,

282 F.3d 147, 153 (2d Cir. 2002).

                                    2
      Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 3 of 30




                                   II.

     The following allegations are accepted as true for purposes

of this motion to dismiss.

                                   A.

     Vibes is a foreign corporation organized under the laws of

the Republic of Lebanon with its principal place of business in

Lebanon. SAC ¶¶ 4-6. It has operated for over thirty years as a

licensee for several international brands, including Point Zero

Apparel, Basse Mixed Nuts & Dried Fruits, and Ecko Unltd.

Apparel. Id. at ¶ 7. On November 29, 2013, Vibes entered into an

exclusive license agreement with IP Holdings for a term

continuing through December 31, 2020. Id. at ¶¶ 39, 49.

     IP Holdings is a limited liability company organized under

the laws of Delaware with its principal place of business in New

York. Id. at ¶¶ 13-14. Among other things, IP Holdings

manufactures and markets apparel and lifestyle products

worldwide, such as outerwear, footwear, adult and junior

clothing, and skate accessories. Id. at ¶ 15.

     Iconix is incorporated in Delaware and has its principal

place of business in New York. Id. at ¶¶ 8-9. Iconix is a brand

management company that licenses brands to retailers throughout

the United States and worldwide. Id. at ¶¶ 10-12. Iconix is the

sole owner of IP Holdings. Id. at ¶¶ 36-37. IP Holdings and

                                    3
        Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 4 of 30



Iconix share the same office and employees such that every

person from IP Holdings that interacted with Vibes during the

relevant period in this case was a representative and employee

of both IP Holdings and Iconix. Id. at ¶¶ 44-45.

     The agreement between Vibes and IP Holdings signed on

November 29, 2013 granted the plaintiff an “exclusive license”

to use the marks “ECKO UNLTD,” “MARC ECKO CUT & SEW,” and “ECKO

UNLTD MMA” throughout Kuwait, Qatar, Saudi Arabia, United Arab

Emirates, Bahrain, Oman, Yemen, Lebanon, Syria, Jordan, Iraq,

Iran, Egypt, and Libya (collectively, “the territory”)

“[s]ubject to the terms, conditions, and limitations of [the]

Agreement.” Weingart Decl., Ex. A, § 1.1(a). The agreement

specifies that “[n]othing herein shall be deemed to prevent [IP

Holdings] or its affiliates or third party licensees from

manufacturing or having manufactured Products bearing the

Licensed Marks in the Territory, provided that such products are

not sold to customers located in the Territory except as

otherwise permitted hereunder.” Id. § 1.2(b). In a letter dated

March 7, 2015, Legal Counsel and Director for Iconix Alyssa

Perlowitz further confirmed that Vibes “is authorized on an

exclusive basis to manufacture, advertise, promote, market

distribute, and import” licensed products in the territory. SAC

¶ 43.



                                      4
      Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 5 of 30



     The agreement obligated Vibes to pay to IP Holdings

royalties equal to ten percent of its net wholesale sales of the

licensed products. Weingart Decl., Ex. A., § 8.1. Furthermore,

Vibes guaranteed that its wholesale sales would reach specified

minimum amounts for each year of the agreement. Id. § 8.6,

Sched. C. In the event that Vibes failed to meet these minimum

amounts, IP Holdings was expressly entitled to terminate the

agreement. Id. § 17.2(f). In subsequent amendments to the

agreement, the royalty and minimum sales obligations were

reduced. See SAC ¶¶ 68-71. For example, the First Amendment to

License Agreement, executed on June 23, 2016, reduced Vibes’s

royalty obligation to eight percent of net wholesale sales, and

the minimum wholesale sales obligations were reduced for 2017

and 2018. See Weingart Decl., Ex. B, at 2.

     Although the agreement granted Vibes an exclusive license

to use the marks in the territory, it expressly reserved certain

rights to IP Holdings regarding the use of the marks in the

territory:

     Notwithstanding anything to the contrary contained in
     this Agreement, Licensor and its affiliates may at any
     time during the Term negotiate and enter into
     agreements with third parties pursuant to which any of
     them may grant a license to use the Licensed Marks in
     connection with the manufacture, distribution and sale
     of Products in the Territory. Nothing herein shall be
     construed to prevent Licensor, its affiliates or any
     third party licensee from showing such Products and
     accepting orders therefore prior to Termination.
     However, the first seasonal collection of Products

                                    5
      Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 6 of 30



     bearing the Licensed Marks sold shall be a collection
     after the final collection sold by Licensee hereunder.
     Also, if Licensor or any of its affiliates elects to
     manufacture, distribute and sell in [sic] Products in
     the Territory bearing the Licensed Marks after the
     final seasonal collection sold by Licensee hereunder
     itself or through an affiliate, rather than through a
     third party licensee, Licensor and/or any such
     affiliate may show, advertise and market, accept
     orders for and ship its Products in the ordinary
     course prior to Termination.

Weingart Decl., Ex. A, § 23.3 (emphasis added).

     The agreement included a no oral modification clause, which

provides that the agreement “may not be modified, discharged or

terminated, nor may any provisions hereof be waived, orally.”

Id. § 23.4. The agreement also provided that, in the case of a

force majeure event, “[n]o party . . . will be liable for the

failure to carry out its obligations. . . Act of war and act of

revolution are considered Force Majeure.” Id. § 24.

                                   B.

     In 2015, Daniel Castle, Vice President of International

Licensing at Iconix and IP Holdings, allegedly approached a

customer of Vibes that operates stores throughout the United

Arab Emirates. SAC ¶¶ 81-82. Castle allegedly persuaded the

customer to cease conducting business with Vibes. Id. at ¶ 81.

Vibes’s sales to that customer then dropped from over $600,000

in 2014 to about $225,000 in 2015 and $0 thereafter. Id. at

¶ 107. In response, Vibes allegedly sought and received multiple



                                    6
      Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 7 of 30



assurances from representatives of IP Holdings that such an

incident would not happen again. Id. at ¶¶ 87-90.

      In 2016, the plaintiff was unable to meet its minimum

wholesale sales obligations. See id. at ¶ 83. During that time

and in the years preceding, different countries in the territory

witnessed several wars and revolutions. Id. at ¶¶ 128-40. IP

Holdings’ Regional Representative Marc Newman allegedly told the

plaintiff “don’t mind the minimum wholesale obligations as long

as Vibes is paying to Iconix the full Minimum Royalties

obligations” on multiple occasions throughout 2016 and 2017. Id.

at ¶ 66. On or about March 24, 2017, Newman and General Manager

for Iconix Abdullah Al Jarrah also allegedly reassured the

plaintiff that the relationship between the companies would “not

be disturbed.” Id. at ¶ 173.

     Vibes alleges that, between June and November 2017, Newman

and Al Jarrah met with representatives of various third-party

customers of Vibes that operated stores in the territory. Id. at

¶¶ 94-104. Newman and Al Jarrah asked the customers to stop

conducting business with Vibes and, in some instances, offered

the customers direct licensing agreements with the defendants.

Id. Several customers stopped conducting business with Vibes,

and sales dropped in 2017. Id. at ¶¶ 106-18. In 2017, Vibes was

again unable to meet its minimum wholesale sales obligations.

See id. at ¶ 95.

                                    7
      Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 8 of 30



     Between June 19, 2017 and October 20, 2017, Al Jarrah

represented to the plaintiff that IP Holdings would assist and

support the plaintiff in dealing with www.souq.com, a large

online marketplace. Id. at ¶ 163. Al Jarrah eventually provided

the licensed marks to www.souq.com through a different licensee.

Id. at ¶ 168.

     In December 2017, Newman approached Vibes and sought the

“Q4 advance royalty payment.” Id. at ¶ 72. On December 11, 2017,

Newman stated, “I am more than happy to seek approval of an

extension of your current deal and the revised 2018-20 numbers

but this cannot be at the expense of the 2017 Q4 minimum

royalty.” Id. at ¶ 73. Newman further indicated that, “[i]f we

don’t have receipt of the Q4 payment by December 31, 2017, I

shall have no alternative but to send a breach letter to you

which of course is a last resort.” Id. at ¶ 74. The plaintiff

paid the royalty, as well as all other minimum royalties for

2017. Id. at ¶ 77. On January 22, 2018, IP Holdings issued a

letter to Vibes terminating the license agreement for not

meeting the minimum wholesale sales obligations. Id. at ¶ 79.

     On December 7, 2018, Vibes filed this action. Vibes brings

causes of action against both defendants for breach of contract,

breach of the implied covenant of good faith and fair dealing,

tortious interference with contractual relations, and tortious

interference with prospective business advantage based on the

                                    8
      Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 9 of 30



defendants’ interactions with third-party customers of Vibes.

The plaintiff also brings causes of action for fraud against

both defendants and for negligent misrepresentation against

Iconix based on various statements made regarding the

defendants’ relationship with Vibes.

                                  III.

                                   A.

     IP Holdings moves to dismiss Vibes’s claim for breach of

contract.

     To survive a motion to dismiss for a breach of contract

claim under New York law, a complaint must allege “(1) the

existence of a contract; (2) due performance of the contract by

the plaintiff; (3) breach of the contract by the defendant, and

(4) damages resulting from the breach.” R.H. Damon & Co., Inc.

v. Softkey Software Products, Inc., 811 F. Supp. 986, 991

(S.D.N.Y. 1993).

     Vibes has sufficiently alleged the first and fourth

elements of a breach of contract claim. Vibes alleges that it

entered into an exclusive license agreement with IP Holdings on

November 29, 2013. SAC ¶ 39. Vibes also alleged that it has

suffered damages, specifically marketing expenditures and lost

profits, totaling no less than $16,117,500. Id. at ¶¶ 120-125.

     Vibes has not alleged sufficiently the second element,

namely that it duly performed on the contract. “[W]hen pleading

                                    9
      Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 10 of 30



a claim for the breach of an express contract, . . . the

complaint must contain some allegation that the plaintiffs

actually performed their obligations under the contract.” R.H.

Damon & Co., 811 F. Supp. at 991. To plead due performance, the

party pleading a claim for breach of contract must allege that

it duly performed all duties under the contract. See Jasper &

Black, LLC, v. Carolina Pad Co., LLC, No. 10-cv-3562, 2012 WL

413869, at *9 (S.D.N.Y. 2012). Vibes admits that it was unable

to meet some of its obligations under the contract, namely its

wholesale sales obligations for 2016 and 2017. Id. at ¶¶ 83, 95. 1

Therefore, the plaintiff has failed to plead that it adequately

performed under the contract. 2

      Vibes has also failed to allege sufficiently the third

element of breach of contract by IP Holdings. Vibes alleges that

IP Holdings breached the agreement when IP Holdings allegedly

1 To the extent that the plaintiff argues that the wholesale sales obligations
provisions were waived or modified by the defendant when Newman, an IP
Holdings representative, told the plaintiff “don’t mind the minimum wholesale
obligations as long as Vibes is paying Iconix the full Minimum Royalties
obligations” (SAC ¶ 66), that argument is undermined by the plain terms of
the license agreement. The agreement provides that it “may not be modified,
discharged or terminated, nor may any of the provisions hereof be waived,
orally.” Weingart Decl., Ex. A, § 23.4; see also N.Y. Gen. Oblig. Law § 15-
301(1) (“A written agreement or other written instrument which contains a
provision to the effect that it cannot be changed orally, cannot be changed
by an executory agreement unless such executory agreement is in writing and
signed by the party against whom enforcement of the change is sought or by
his agent.”).
2 The plaintiff attributes its inability to meet its wholesale sales
obligations, in part, to several wars and revolutions in the relevant
territory. SAC ¶ 143. Pursuant to the license agreement, such events could
constitute cases of force majeure that would excuse Vibes from liability for
failing to meet their wholesale sales obligations. See Weingart Decl., Ex. A,
§ 24. However, the plaintiff has not pleaded the force majeure clause as a
basis for its non-performance of its obligations under the contract.

                                     10
     Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 11 of 30



convinced Vibes’s customers to cease doing business with them

and to contract directly with IP Holdings. SAC ¶ 202. In support

of its argument that IP Holdings breached the agreement, the

plaintiff points generally to the exclusive nature of the

agreement, as well as to § 1.2(b) which provides that “[n]othing

herein shall be deemed to prevent [IP Holdings] or its

affiliates or third party licensees from manufacturing or having

manufactured Products bearing the Licensed Marks in the

Territory, provided that such Products are not sold to customers

located in the Territory except as otherwise permitted

hereunder.” Weingart Decl., Ex. A, § 1.2(b) (emphasis added).

Although Vibes alleges that IP Holdings interfered with Vibes’s

customers in the territory, Vibes does not allege that IP

Holdings, its affiliates, or third-party licensees ever sold

products in the territory prior to terminating the agreement

such that IP Holdings would be in breach of § 1.2(b) of the

agreement.

     Moreover, the agreement explicitly provides that IP

Holdings may

     at any time during the Term negotiate and enter into
     agreements with third parties pursuant to which any of
     them may grant a license to use the Licensed Marks in
     connection with the manufacture, distribution and sale
     of Products in the Territory. . . . However, the first
     seasonal collection of Products bearing the Licensed
     Marks sold shall be a collection after the final
     collection sold by [Vibes] hereunder.


                                   11
     Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 12 of 30



Id. § 23.3.

     Vibes contends that IP Holdings breached the agreement

because, although § 23.3 permits IP Holdings to enter into

agreements with third parties generally, it does not permit IP

Holdings to enter into agreements with Vibes’s customers

specifically. SAC ¶¶ 159-160.

     Vibes’s argument that its customers are not “third parties”

within the meaning of § 23.3 of the agreement requires the Court

to interpret the terms of the contract. “At the motion to

dismiss stage, a district court may dismiss a breach of contract

claim only if the terms of the contract are unambiguous.”

Orchard Hill Master Fund Ltd. v. SBA Commc'ns Corp., 830 F.3d

152, 156 (2d Cir. 2016). A contract term is unambiguous if “the

contract language has a definite and precise meaning and

concerning which there is no reasonable basis for a difference

of opinion.” Id. at 157 (internal quotation marks and alteration

omitted). Ambiguity is determined by reference to the usual

rules of contract interpretation in which words and phrases are

given their usual meaning. See id. “Whether or not a writing is

ambiguous is a question of law to be resolved by the courts.”

Id. at 156 (internal quotation marks omitted).

     In this case, the meaning of “third parties” is

unambiguous. A third party is “[s]omeone who is not a party to

[an agreement] but who is usu. somehow implicated in it; someone

                                   12
     Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 13 of 30



other than the principal parties.” Black’s Law Dictionary (11th

ed. 2019). Customers of Vibes, who are indisputably not parties

to the license agreement between Vibes and IP Holdings,

constitute “third parties” under the plain meaning of the

contract. Therefore, IP Holdings was expressly permitted by the

agreement to contact, negotiate with, and enter into agreements

with Vibes’s customers, which were “third parties” within the

meaning of Section 23.3 of the agreement, provided that IP

Holdings did not sell any exclusive products to those parties

prior to “the final collection sold by” Vibes. Weingart Decl.,

Ex. A, § 23.3. As discussed above, the plaintiff has not alleged

that IP Holdings actually sold any exclusive products to Vibes’s

customers prior to “the final collection sold by Vibes,” and

therefore Vibes has failed to plead that IP Holdings has

breached any express provision of the agreement.

     The plaintiff has failed to plead a claim for breach of

contract against IP Holdings, and therefore the motion to

dismiss the breach of contract claim against IP Holdings is

granted without prejudice.

                                   B.

     IP Holdings moves to dismiss the plaintiff’s claim for

breach of the implied covenant of good faith and fair dealing

against IP Holdings.



                                   13
     Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 14 of 30



     “Implicit in every contract is a covenant of good faith and

fair dealing which encompasses any promise that a reasonable

promisee would understand to be included.” Elmhurst Dairy, Inc.

v. Bartlett Dairy, Inc., 949 N.Y.S.2d 115, 118 (App. Div. 2012).

“Even if a party is not in breach of any express contractual

obligations, it may be in breach of the implied duty of good

faith and fair dealing . . . when it exercises a contractual

right as part of a scheme to realize gains that the contract

implicitly denies or to deprive the other party of the fruit (or

benefit) of its bargain.” Id. (citations and internal quotation

marks omitted).

     Vibes alleges that “[d]efendants, through their agents,

communicated and met with [Vibes’s] customers and convinced them

to become independent licensees for the Ecko Unltd. brand, while

eliminating [Vibes] from the process.” SAC ¶ 203. According to

Vibes, those interactions resulted in “the customers refus[ing]

to continue doing business with Vibes, causing significant

financial and economic losses to [Vibes].” Id. at ¶ 204.

Allegedly, due to those financial losses, IP Holdings terminated

the agreement with Vibes prior to the end of the contract term.

Id. at ¶ 79.

     Taken together, the allegations amount to a theory that IP

Holdings diverted business away from Vibes that Vibes was

entitled to under the agreement with IP Holdings. Although, as

                                   14
      Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 15 of 30



explained above, Vibes has not alleged sufficiently that IP

Holdings was in breach of any express provision of the

agreement, Vibes has alleged sufficiently that it was deprived

of the fruit or benefit of their exclusive license and that the

defendants have acted in bad faith to circumvent the exclusivity

obligations in the agreement by approaching Vibes’s customers,

which Vibes alleges was done for the purpose of ousting it from

its position as the exclusive carrier of the defendant’s marks

in the territory. See Elmhurst Dairy, 949 N.Y.S.2d at 118

(holding that the plaintiff alleged adequately breach of the

covenant of good faith and fair dealing where it alleged that

the defendant “has diverted . . . business away from the

plaintiff . . . even though the plaintiff is entitled to that

business under the . . . contract.”). Thus, Vibes has alleged

adequately that IP Holdings is in violation of its implied

pledge not to “do anything which will have the effect of

destroying or injuring the right of [Vibes] to receive the

fruits of the contract.” Dalton v. Educ. Testing Serv., 663

N.E.2d 289, 291 (N.Y. 1995) (internal quotation marks omitted). 3


3 The defendants argue that the claim of breach of the covenant of good faith
and fair dealing is duplicative of the breach of contract claim. “New York
law . . . does not recognize a separate cause of action for breach of the
implied covenant of good faith and fair dealing when a breach of contract
claim, based upon the same facts, is also pled.” Harris v. Provident Life &
Acc. Ins. Co., 310 F.3d 73, 81 (2d Cir. 2002). “A claim for breach of the
implied covenant will be dismissed as redundant where the conduct allegedly
violating the implied covenant is also the predicate for breach of covenant
of an express provision of the underlying contract.” Id. at 80 (citing ICD
Holdings S.A. v Frankel, 976 F. Supp. 234, 243-44 (S.D.N.Y. 1997)). As

                                     15
      Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 16 of 30



     IP Holdings’ motion to dismiss the claim for breach of the

covenant of good faith and fair dealing is denied.

                                     C.

     Iconix moves to dismiss the plaintiff’s claims for breach

of contract and breach of the implied covenant of good faith and

fair dealing against Iconix.

     There is no allegation that Iconix was itself a party to

the license agreement between Vibes and IP Holdings, and

Iconix’s name does not appear in the agreement. Weingart Decl.

Ex. A, at 2. Therefore, consistent with general and well-settled

principles of contract law, Iconix cannot be liable for any

alleged breach of the contract between Vibes and IP Holdings or

for breach of the implied covenant of good faith and fair

dealing in connection with the contract. See MBIA Ins. Corp. v.

Royal Bank of Canada, 706 F. Supp. 2d 380, 396 (S.D.N.Y. 2009)

(collecting cases holding that generally a non-signatory cannot

be held liable for breach of the contract); Schwartzco Enters.

LLC v. TMH Mgmt., LLC, 60 F. Supp. 3d 331, 364 (E.D.N.Y. 2014)

(same with respect to the breach of the implied covenant of good

faith and fair dealing).




discussed above, the alleged conduct that gives rise to the breach of the
covenant of good faith and fair dealing is not duplicative of the breach of
contract claim because violation of that implicit obligation “is not
inconsistent with other terms of the contractual relationship” between Vibes
and IP Holdings. See Elmhurst Dairy, 949 N.Y.S.2d at 118-19.

                                     16
     Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 17 of 30



     Nevertheless, Vibes alleges that Iconix can be held liable

under the agreement between Vibes and IP Holdings under an

alter-ego theory. Vibes has failed to allege sufficiently that

Iconix is liable under the contract under such a theory.

     “[U]nder New York law a plaintiff may state a claim of

breach of contract against a non-signatory where the plaintiff

alleges adequately that the non-signatory was the ‘alter-ego’ of

one or more of the signatories to the contract.” Xiotech Corp.

v. Express Data Products Corp., 11 F. Supp. 3d 225, 235-36

(N.D.N.Y. 2014) (internal citations omitted). A plaintiff

“seeking to pierce the corporate veil on an alter ego theory

bear[s] a ‘heavy burden’ in showing that defendants have

perverted the privilege of doing business in a corporate form.”

Physicians Mut. Ins. Co. v. Greystone Servicing Corp., Inc., No.

07-CV-10490, 2009 WL 855648, at *3 (S.D.N.Y. Mar. 25, 2009)

(citation omitted). Generally, a plaintiff asserting alter-ego

liability must show that: “(1) the owners exercised complete

domination of the corporation in respect to the transaction

attacked; and (2) that such domination was used to commit a

fraud or wrong against the plaintiff which resulted in the

plaintiff’s injury.” Xiotech, 11 F. Supp. 3d at 236 (citation

and internal quotation marks omitted).

     In deciding whether an entity exercised complete domination

over a corporation, courts consider the following factors:

                                   17
     Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 18 of 30



     (1) the absence of the formalities and paraphernalia
     that are part and parcel of the corporate existence,
     i.e., issuance of stock, election of directors,
     keeping of corporate records and the like, (2)
     inadequate capitalization, (3) whether funds are put
     in and taken out of the corporation for personal
     rather than corporate purposes, (4) overlap in
     ownership, officers, directors, and personnel, (5)
     common office space, address and telephone numbers of
     corporate entities, (6) the amount of business
     discretion displayed by the allegedly dominated
     corporation, (7) whether the related corporations deal
     with the dominated corporation at arms length, (8)
     whether the corporations are treated as independent
     profit centers, (9) the payment or guarantee of debts
     of the dominated corporation by other corporations in
     the group, and (10) whether the corporation in
     question had property that was used by other of the
     corporations as if it were its own.

Id. (citation omitted).

     In this case, the allegations that the plaintiff offers in

support of holding Iconix liable under the agreement on an alter

ego theory are that Iconix is the sole owner of IP Holdings and

that the two entities share employees and the same office. SAC

¶¶ 36-37, 44-45. Allegations of complete ownership, common

officers and personnel, and shared office space are, without

more, insufficient for the Court to infer that IP holdings was

controlled and dominated by Iconix to such a degree that IP

Holdings had no existence of its own. See, e.g., Jiangsu High

Hope Corp. v. Parigi Grp. Ltd., Nos. 17-CV-1570 & 17-CV-5366,

2018 WL 1603868, at *4 (S.D.N.Y. Mar. 29, 2018) (“The sharing of

an address coupled with a conclusory allegation, of dominance

simply is . . . not sufficient to state a claim based on veil-

                                   18
      Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 19 of 30



piercing[.]”); Physicians Mut. Ins. Co., 2009 WL 855648, at *4

(“Allegations of ‘shared common ownership’ and ‘senior

management responsibility’ do not reach [the] requisite

threshold.”); Heitler v. Museum Print Editions, Inc., 337

N.Y.S.2d 255, 256 (App. Div. 1972) (per curiam) (“All that is

alleged . . . are facts showing interlocking directorships and

stockholdings and such in and of itself forms an insufficient

basis upon which to pierce the corporate veil.”). There are no

allegations, for example, of an absence of corporate

formalities, undercapitalization, or orchestrated cash flow

between the companies. See Physicians Mut. Ins. Co., 2009 WL

855648, at *4 (absence of formalities in corporate decision

making and inadequate capitalization considered under alter ego

theory); see also Xiotech, 11 F. Supp. 3d at 237 (same with

respect to orchestrated cash flow). There is no allegation that

Iconix used IP Holdings to perpetuate a fraud on the plaintiff.

Therefore, Vibes has not alleged sufficiently that Iconix is

liable under the agreement on a theory of alter ego liability. 4


4 Vibes also appears to argue that, separate from its veil-piercing argument,
Iconix can be liable under the agreement between IP Holdings and Vibes on the
ground that “[a] parent corporation may become a party to its subsidiary’s
contract if the parent’s conduct manifests an intent to be bound by the
contract. This intent can be inferred from the parent’s participation in the
negotiation of the contract. A parent corporation that negotiates a contract
but has a subsidiary sign it can be held liable as a party to the contract,
if the subsidiary is a dummy for the parent corporation.” Warnaco Inc. v. VF
Corp., 844 F. Supp. 940, 946 (S.D.N.Y. 1994) (internal citation omitted). It
is unclear in what way this argument differs from the veil piercing theory
because the cases on which Vibes relies appear to find an intent to be bound
when the subsidiary was essentially a dummy corporation. See id. (holding

                                     19
      Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 20 of 30



     Accordingly, Vibes has failed to allege that Iconix was

bound by the agreement between IP Holdings and Vibes under an

alter-ego theory. Because Iconix is not liable for the agreement

between IP Holdings and Vibes, Iconix also cannot be liable for

a breach of the implied covenant of good faith and fair dealing.

See Schwartzco Enters., 60 F. Supp. 3d at 364.

     The defendants’ motion to dismiss the contract-based claims

against Iconix is therefore granted without prejudice.

                                     D.

     The defendants seek to dismiss the claim for fraud brought

by Vibes against Iconix and IP Holdings.

     “Under New York law, to state a claim for fraud a plaintiff

must demonstrate: (1) a misrepresentation or omission of

material fact; (2) which the defendant knew to be false; (3)

which the defendant made with the intention of inducing

reliance; (4) upon which the plaintiff reasonably relied; and

(5) which caused injury to the plaintiff.” Wynn v. AC Rochester,

273 F.3d 153, 156 (2d Cir. 2001) (per curiam). Moreover, Federal

Rule of Civil Procedure 9(b) provides that “[i]n alleging fraud


that the plaintiff alleged adequately that the parent company manifested an
intent to be bound by the agreement where the subsidiary “existed solely as
an acquisition vehicle to acquire” the property underlying the dispute);
Horsehead Indus. v. Metallgesellschaft AG, 657 N.Y.S.2d 632, 633 (App. Div.
1997) (holding that the parent company manifested an intent to be bound by
the agreement where the subsidiary “had no purpose other than to hold . . .
shares” central to the dispute). In any event, Vibes’s allegations are
insufficient to infer that Iconix manifested an intent to be bound by the
contract entered into between Vibes and IP Holdings on a theory that Iconix
operated IP Holdings as a dummy corporation.

                                     20
     Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 21 of 30



. . . a party must state with particularity the circumstances

constituting fraud.” Fed. R. Civ. P. 9(b). To satisfy this

requirement, a plaintiff “should specify the time, place,

speaker, and content of the alleged misrepresentations. In

addition, the complaint should explain how the

misrepresentations were fraudulent and plead those events which

give rise to a strong inference that the defendant had an intent

to defraud, knowledge of the falsity, or a reckless disregard

for the truth.” Caputo v. Pfizer, Inc., 267 F.3d 181, 191 (2d

Cir. 2001) (alteration, citations, and internal quotation marks

omitted).

     Vibes alleges that six particular statements attributable

to the defendants constitute fraud. First, Vibes alleges that it

was fraud when on March 7, 2015, Legal Counsel and Director for

Iconix Alyssa Perlowitz sent a letter to the plaintiff

confirming that the plaintiff “is authorized on an exclusive

basis to manufacture, advertise, promote, market, distribute and

import” the licensed products in the territory even though, as

the plaintiff alleges, the defendants proceeded to oust the

plaintiff from its position as the exclusive carrier of the

defendant’s marks in the territory. SAC ¶ 43 (emphasis omitted).

However, the plaintiff has not pleaded sufficiently that this

statement was false when it was uttered, nor that Perlowitz knew

it to be false or recklessly disregarded its falsity. Moreover,

                                   21
     Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 22 of 30



because the statement merely restated the terms of the contract

by confirming the exclusivity provisions of the agreement, it

cannot qualify as a misrepresentation. See Manning v. Utils.

Mut. Ins. Co., 254 F.3d 387, 401 (2d Cir. 2001) (“[A]

misrepresentation, which is merely a statement of intent to

perform under the contract, cannot constitute fraud in New

York.”).

     Second, the plaintiff alleges that it was fraud when

Regional Representative for Iconix and IP Holdings Marc Newman

acknowledged to Vibes the violence and tumult in the territory

and told Vibes in November and December 2017 “don’t mind the

minimum wholesale obligations as long as Vibes is paying to

Iconix the full Minimum Royalties obligations.” SAC ¶¶ 61, 66.

Newman’s implied promise to the plaintiff—that if Vibes paid the

royalties obligations but fails to meet the minimum wholesale

obligations, then IP Holdings would not terminate the agreement—

cannot support a claim of fraud because “[a] present expression

of the intent to perform a future act is actionable as fraud

only if ‘actually made with a preconceived and undisclosed

intention of not performing it.’” Tanzman v. La Pietra, 778

N.Y.S.2d 199, 201 (App. Div. 2004) (quoting Sabo v. Delman, 143

N.E.2d 906, 908 (N.Y. 1957)). There are no non-conclusory

allegations to support an inference that Newman made the



                                   22
     Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 23 of 30



statement in question with the then-present intent not to

perform the implied promise.

     The four remaining allegations of fraud are that: (1) on or

about December 5, 2017, Newman stated that once the accounts

receivable “are up to date,” then the parties could continue

conducting business, SAC ¶ 72; (2) various representatives of

the defendants promised that they would no longer approach

customers of the plaintiff, including during a visit to Beirut,

Lebanon on March 24, 2017, id. at ¶¶ 87-90); (3) between on or

about June 19, 2017 and on or about October 20, 2017, General

Manager for Iconix and IP Holdings Abdullah Al Jarrah

represented that the defendants would assist the plaintiff in

dealing with www.souq.com, id. at ¶ 163; and (4) on or about

March 24, 2017, the defendants assured the plaintiff that the

relationship between the defendants and the plaintiff would “not

be disturbed,” id. at ¶ 173. These four statements are similarly

non-actionable because they constitute promises of future

performance with no accompanying allegation of a then-present

intent not to perform. Without non-conclusory allegations that

the defendant intended not to perform the promises implied in

the allegedly fraudulent statements, the plaintiff has failed to

allege with particularity under Rule 9(b) that the defendants

made any fraudulent statements to the plaintiff.



                                   23
     Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 24 of 30



     In addition to failing to allege with particularity

statements that were false, Vibes has failed to allege that it

reasonably relied on any of the statements made by the

defendants. Vibes alleges that it relied on the statements by

“continu[ing] to operate its business by investing significant

funds, time and effort into the Licensed Marks, including but

not limited to marketing.” Id. at ¶ 191. However, continued

efforts to perform on a contract cannot give rise to an

allegation of reasonable reliance because “one cannot be induced

to tender a performance which is required as a part of a

preexisting contractual obligation.” Megaris Furs, Inc. v.

Gimbel Bros., Inc., 568 N.Y.S.2d 581, 584 (App. Div. 1991)

(collecting cases).

     The plaintiff has failed to allege any statements that were

known to be false by the speaker when spoken, and the plaintiff

has failed to allege that it reasonably relied on any such

statements. Therefore, the defendants’ motion to dismiss the

claim for fraud is granted without prejudice.

                                   E.

     The defendants seek to dismiss the plaintiff’s claim of

negligent misrepresentation against Iconix for failure to state

a claim.

     Under New York law, a claim of negligent misrepresentation

“involves most of the same elements as fraud, with a negligence

                                   24
     Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 25 of 30



standard substituted for the scienter requirement.” Mia Shoes,

Inc. v. Republic Factors Corp., No. 96-cv-7974, 1997 WL 525401,

at *3 (S.D.N.Y. 1997). Liability for negligent misrepresentation

will be imposed on defendants only if those defendants “possess

unique or special expertise, or . . . are in a special position

of confidence and trust with the injured party such that

reliance on the negligent misrepresentation is justified.”

Kimmell v. Schaefer, 675 N.E.2d 450, 454 (N.Y. 1996). “While the

existence of a special relationship is a fact-intensive, case-

by-case inquiry, courts have dismissed pleadings that contain

insufficient allegations on this point.” Amusement Indus., Inc.

v. Stern, 786 F. Supp. 2d 758, 778 (S.D.N.Y. 2011) (internal

citation and quotation marks omitted).

     Vibes does not ground its claim for negligent

misrepresentation in any statements other than those which

formed a basis for the fraud claim. Vibes has failed to plead

adequately the fraud claim, not on the scienter element, but on

the falsity and reliance elements. Therefore, Vibes has failed

to plead adequately negligent misrepresentation on those same

elements. See Mia Shoes, 1997 WL 525401, at *3 (“Since there

appears to be no difference between the allegations of negligent

misrepresentation and the allegations of fraud, the negligent

misrepresentation claim must also be dismissed.”). Moreover,

Vibes has failed to allege the existence of a special

                                   25
     Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 26 of 30



relationship between itself and the defendants because, without

more, an arms-length business transaction between sophisticated

parties, such as is alleged to have existed between Vibes and

the defendants in this case, does not constitute a “special

relationship” for purposes of the tort of negligent

misrepresentation. See Amusement Indus., 786 F. Supp. 2d at 779-

80 (collecting cases).

     Accordingly, the defendants’ motion to dismiss the

plaintiff’s claim of negligent misrepresentation is granted

without prejudice.

                                   F.

     The defendants seek to dismiss the plaintiff’s claim of

tortious interference with contractual relationships for failure

to state a claim.

     To state a claim for tortious interference with contractual

relations under New York law, a plaintiff must allege “(1) the

existence of a valid contract between the plaintiff and a third

party; (2) the defendant’s knowledge of the contract; (3) the

defendant’s intentional procurement of the third-party’s breach

of the contract without justification; (4) actual breach of the

contract; and (5) damages resulting therefrom.” Kirch v. Liberty

Media Corp., 449 F.3d 388, 401 (2d Cir. 2006) (quotation marks

omitted).



                                   26
     Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 27 of 30



     The plaintiff has not alleged adequately the first element

of a tortious interference with contract claim, namely a

specific contract with a specified third party. The plaintiff

alleges in conclusory terms that it had contractual

relationships in the form of purchase orders with certain third

parties in the territory that were canceled due to the

defendants’ interference. SAC ¶ 208. The Second Amended

Complaint includes no other factual information regarding the

purchase orders, such as when those contracts were formed or the

major terms of the contracts. See Bose v. Interclick, Inc., No.

10-cv-9183, 2011 WL 4343517, at *10–11 (S.D.N.Y. Aug. 17, 2011)

(dismissing a tortious interference with contract claim where

plaintiff claimed generally that it had contracts with various

parties, but did not specify “facts regarding the terms of the

contracts or the specific parties to the contracts”); Berman v.

Sugo LLC, 580 F. Supp. 2d 191, 208 (S.D.N.Y. 2008) (dismissing a

claim that merely alleged that a contractual relationship with a

third party existed, but set forth no facts about the kind of

contract, whether it was nonexclusive, and whether it was

valid). Without additional factual allegations regarding terms

or specific parties to a contract, the existence of a valid

contract cannot be determined. Without facts about the terms of

the contract, it would be impossible for the plaintiff to allege

that the defendants had induced third parties to breach those

                                   27
      Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 28 of 30



terms. See Berman, 580 F. Supp. 2d at 203 (dismissing a claim

for tortious interference with contractual relations where the

existence of a contract had not been alleged). 5

      Therefore, the defendants’ motion to dismiss the

plaintiff’s claim for tortious interference with contractual

relations is granted without prejudice.

                                     G.

      The defendants seek to dismiss the plaintiff’s claim of

tortious interference with the plaintiff’s prospective economic

advantage.

      “Under New York law, to state a claim for tortious

interference with prospective economic advantage, the plaintiff

must allege that ‘(1) it had a business relationship with a

third party; (2) the defendant knew of that relationship and

intentionally interfered with it; (3) the defendant acted solely

out of malice, or used dishonest, unfair, or improper means; and

(4) the defendant's interference caused injury to the

relationship.’” Kirch, 449 F.3d at 400 (2d Cir. 2006) (quoting

Carvel Corp. v. Noonan, 350 F.3d 6, 17 (2d Cir. 2003)). The

plaintiff must allege that the defendant targeted some

activities directed toward the third party and convinced the

5 The lack of specific allegations about the agreements between Vibes and its
customers is fatal to the claim for tortious interference with contract, but
is not fatal to the claim for breach of the covenant of good faith and fair
dealing, which, as explained above, is established in this case by the
allegations that IP Holdings deprived Vibes of its exclusivity rights by
approaching Vibes’s customers.

                                     28
     Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 29 of 30



third party not to enter into a business relationship with the

plaintiff. See Fonar Corp. v. Magnetic Resonance Plus, Inc., 957

F. Supp. 477, 482 (S.D.N.Y. 1997).

     The third element requires that a defendant act with a

wrongful purpose or use wrongful means. See Carvel Corp. v.

Noonan, 818 N.E.2d 1100, 1104 (N.Y. 2004). In the case of

tortious interference with contractual relations, a plaintiff

may recover if the plaintiff can demonstrate that the

“defendant's deliberate interference result[ed] in a breach of

[the] contract.” Id. (citation omitted). In the case of tortious

interference with prospective economic advantage, however, the

“plaintiff must show more culpable conduct on the part of the

defendant.” Id. (citation omitted). Moreover, in order to

satisfy the third element of tortious interference with business

relations, “as a general rule, the defendant's conduct must

amount to a crime or an independent tort.” Id. “Conduct that is

not criminal or tortious will generally be ‘lawful’ and thus

insufficiently ‘culpable’ to create liability for interference

with prospective contracts or other nonbinding economic

relations.” Id.

     In this case, the plaintiff has failed to plead adequately

tortious interference with prospective economic advantage

because the defendants’ alleged actions do not constitute an



                                   29
      Case 1:18-cv-11449-JGK Document 41 Filed 06/08/20 Page 30 of 30



independent crime or tort. 6 Rather, as explained above, IP

Holdings was authorized by the agreement to approach third

parties.

     Accordingly, the defendants’ motion to dismiss the

plaintiff’s claim for tortious interference with prospective

economic advantage is granted without prejudice.

                                CONCLUSION.

     The Court has considered all the arguments of the parties.

To the extent not specifically addressed above, the remaining

arguments are either moot or without merit. For the foregoing

reasons, the defendants’ motion to dismiss is denied in part and

granted in part. The Clerk is directed to close all pending

motions.

SO ORDERED.

Dated:     New York, New York
           June 8, 2020                   ____ /s/ John G. Koeltl _______
                                                 John G. Koeltl
                                          United States District Judge




6 The need for an independent crime or tort to establish a claim for tortious
interference with prospective economic advantage distinguishes this claim
from the claim that IP Holdings breached the covenant of good faith and fair
dealing. The lack of good faith on the part of IP Holdings in approaching
Vibes’s customers and depriving Vibes of its exclusivity rights during the
duration of the agreement may be a violation of the covenant of good faith
and fair dealing implicit in the contract without being itself an independent
tort.

                                     30
